1 General Investor Presentation 2 Safe Harbor This presentation and management’s public commentary contain certain forward-looking statementsthat are subject to risks and uncertainties. These statements are based on management’s currentknowledge and estimates of factors affecting the Company’s operations. Statements in thispresentation that are forward-looking include, but are not limited to, the statements regardingbroadcast pacings, publishing advertising revenues, as well as any guidance related to the Company’sfinancial performance. Actual results may differ materially from those currently anticipated. Factors that could adversely affectfuture results include, but are not limited to, downturns in national and/or local economies; a softeningof the domestic advertising market; world, national, or local events that could disrupt broadcasttelevision; increased consolidation among major advertisers or other events depressing the level ofadvertising spending; the unexpected loss or insolvency of one or more major clients; the integrationof acquired businesses; changes in consumer reading, purchasing and/or television viewing patterns;increases in paper, postage, printing, or syndicated programming costs; changes in television networkaffiliation agreements; technological developments affecting products or the methods of distribution;changes in government regulations affectingthe Company’s industries; unexpected changes ininterest rates; and the consequences of any acquisitions and/or dispositions.The Companyundertakes no obligation to update any forward-looking statement, whether as a result of newinformation, future events, or otherwise. 3 Agenda §Meredith Overview §Strategic Initiatives §Financial Overview Broad Media and Marketing Footprint MEREDITH OVERVIEW NATIONAL
